Title: To Thomas Jefferson from John Vaughan, 27 June 1808
From: Vaughan, John
To: Jefferson, Thomas


                  
                     D Sir 
                     
                     Philad. 27 June 1808
                  
                  Being unexpectedly obliged to leave town for a day I write this away from my Compting house 50₶ recd., acct will be paid; 250 ℔ White lead shipped to Gibson & Jefferson by Capt Howe Bill of Lading will be enclosed to morrow with accot—   Excuse this hasty line from 
                  Your friend & Sert
                  
                     Jn Vaughan 
                     
                  
                  
                     PS.
                     H.T. advises Boxes were gone on
                     
                     
                     
                  
                                       
                            
                            
                        
                  
                     I take the liberty of enclosing a line for Mr. Narlov which I hope You will excuse
                     
                  
               